United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-3296
                                    ___________

Randall Johnson,                         *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Larry Rowley,                            *    [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                          Submitted: May 20, 2002

                               Filed: May 23, 2002
                                    ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Randall Johnson appeals the district court’s1 denial of his 28 U.S.C. § 2254
petition. For the reasons stated by the district court, we agree that the state court’s
decision was neither contrary to nor an unreasonable application of clearly



      1
       The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri, adopting the report and recommendations of the Honorable
Lawrence O. Davis, United States Magistrate Judge for the Eastern District of
Missouri, now retired.
established federal law. The judgment of the district court is therefore affirmed. See
8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-